Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-21-00437-CV

                            IN THE INTEREST OF N.L.B., a Child

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2008-CI-13937
                         Honorable John D. Gabriel Jr., Judge Presiding

           BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, this appeal is dismissed for want of
prosecution. Appellant is unable to afford payment of court costs; no costs are taxed in this appeal.

       SIGNED May 25, 2022.


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice